DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 108, 114, 115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 108, “a space at a side of the space” is not clear as to what is the actual space just as “the space at a top of the space” is unclear.
The recitation “the elements” lacks antecedent basis, “lock-up is attained in respect of said space” is confusing as to what lock-up is and what is attained in respect.
Claims 118, 122, 125 and 126 are rejected for depending from claim 108.
The claim will be examined as best understood.
Claim 114 recites “and another wall structure adjacent the wall structure is said another wall structure” is confusing as to which wall structure is another wall structure.
Claim 115 recites “and another wall structure adjacent other of said structures comprises a panel” is confusing as to what is said structures and what is another panel.
Claim 116 is rejected for depending from 115.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 108-127 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2007/0163197 to Payne et al. in view of U.S. Patent Publication No. US 2014/0000192 to Cramb et al.
Regarding claim 108, as best understood, Payne discloses a structure and method of constructing a building comprising a wall with skins (fig. 2: 55) and core (30) and a cavity (90) passing vertically and feeding into a ceiling [0054], fig. 9, and having a service line in the cavity, a roof over the ceiling (fig. 9, [0015]), a connector fig. 9: 125) connecting skins and ceiling.  However, the cavity is not explicitly disclosed as accessible through the connector and ceiling.  Cramb discloses a similar panel with utility access and ceiling having cavity pass through connector to ceiling (fig. 19: see passage travel of 166).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne by passing through connector to ceiling to better protect the utility/service line.
Regarding claim 109, claim 109 is rejected for reasons cited in the rejection of claim 108 with multiple panels (fig. 10) disclosed as are floor [0055].
Regarding claim 110, multiple ceiling and wall panels are disclosed.
Regarding claim 111, the connector connects a skin (fig. 9) to a ceiling and to the floor (fig. 7: see 75 contact skin 55 by fastener 40).
Regarding claim 112, a connection is made between wall structure and ceiling structure by a connector (fig. 9, Payne).
Regarding claim 113, the cavity is accessible through connector as rejected by Payne in view of Cramb, as in the rejection of claim 108.
Regarding claim 114, as best understood, the ceiling, floor and wall structure are structures adjacent the wall structure.
Regarding claim 115, the ceiling, floor and wall structures are adjacent panels, which are part of the ceiling floor and wall structures.
Regarding claim 116, a plurality of panels with core and skins are disclosed by Payne.
Regarding claim 117, a service line is installed between roof and ceiling with the roof over the ceiling (see both Payne and Cramb).
Regarding claims 118, 119 and 120, a top plate is secured to the ceiling and wall (fig. 9, [0057], Payne) and connects the roof to the ceiling and wall (by connector 125) and having access to the cavity, the assembly order would have been obvious to finish construction before accessing the cavity since the cavity passes through the connector (Payne in view of Cramb as in rejection of claim 108).
Regarding claim 121, the wall structure has a wall panel and the roof structure comprises a roof panel (fig. 9: see surface panels).
Regarding claim 122, the ceiling structure comprises a panel.
Regarding claim 123, the wall structures, ceilings and floors bound a space, inherently as with all buildings, defining an interior space in the building.
Regarding claim 124, as best understood, the panels are locked up (fixed) prior to services installation since it would have been an obvious design choice to connect the connector first as the services pass through the connector (as in the rejection of claim 108).
Regarding claim 125, an external opening is provided (Payne, penetration not shown, [00554]).
Regarding claims 126 and 127, a building is inherently formed by roofs, ceilings, walls and floors, as disclosed by both Payne and Cramb.










Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633